        Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 1 of 17 Page ID #:1



 1 DAVID A. HUBBERT
   Deputy Assistant Attorney General
 2
   GREGORY L. MOKODEAN (OH Bar No. 0086880)
 3 Gregory.L.Mokodean@usdoj.gov
   Phone: (202) 307-6554
 4 HARRIS J. PHILLIPS (MA Bar No. 675603)
   Harris.J.Phillips@usdoj.gov
 5 Phone: (202) 616-1906
   Trial Attorneys, Tax Division
 6 U.S. Department of Justice
   P.O. Box 7238, Ben Franklin Station
 7 Washington, DC 20044
   Fax: (202) 514-6770
 8
   TRACY WILKINSON
 9 Acting United States Attorney
   THOMAS D. COKER
10 Assistant United States Attorney
   Chief, Tax Division
11 GAVIN L. GREENE (Cal. Bar No. 230807)
   Assistant United States Attorney
12        Federal Building, Room 7211
          300 North Los Angeles Street
13        Los Angeles, California 90012
          Telephone: (213) 894-4600
14        Facsimile: (213) 894-0115
          E-mail: Gavin.Greene@usdoj.gov
15
   Attorneys for the United States of America
16
17                          UNITED STATES DISTRICT COURT
18                         CENTRAL DISTRICT OF CALIFORNIA
19
     UNITED STATES OF AMERICA,               Case No. 8:21-cv-140
20
              Plaintiff,                     COMPLAINT
21
                     v.
22
   JOHN C. DALTON, IV,
23 JOHN C. DALTON, V, and
   MATTHEW J. DALTON,
24
            Defendants.
25
26
27
28
         Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 2 of 17 Page ID #:2



 1         Plaintiff United States, for its complaint against Defendants John C. Dalton, IV,
 2 John C. Dalton, V, and Matthew J. Dalton, alleges the following:
 3                                     Nature of the Action
 4 1.      In this action, the United States seeks money judgments against Defendants John
 5 C. Dalton, IV, John C. Dalton, V, and Matthew J. Dalton because each received,
 6 directly or indirectly, fraudulently transferred funds from Dalton West Coast, Inc.
 7 (“DWC”) related to an abusive tax shelter that left DWC with insufficient assets to pay
 8 its 2006 federal income tax liability.
 9 2.      This action has been requested and authorized by the Chief Counsel of the
10 Internal Revenue Service, a delegate of the Secretary of the Treasury of the United
11 States, and is brought at the direction of a delegate of the Attorney General of the
12 United States, pursuant to 26 U.S.C. § 7401.
13                                   Jurisdiction and Venue
14 3.      The Court has jurisdiction over this action under 28 U.S.C. §§ 1340 and 1345,
15 and 26 U.S.C. §§ 7401 and 7402(a).
16 4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because
17 Defendants reside in this judicial district. Moreover, a substantial portion of the conduct
18 alleged in this complaint occurred in this judicial district.
19                                            Parties
20 5.      John C. Dalton, IV (“John IV”) resides in Yorba Linda, California and is subject
21 to this Court’s jurisdiction. John IV was a shareholder and director of DWC (the
22 corporate taxpayer, described in paragraphs 8 through 10 below, which failed to pay its
23 2006 federal income tax liability) and served as its President and Chief Financial
24 Officer while it was conducting business. John IV originally owned 100 percent of
25 DWC’s stock. As of January 1, 2006, John IV owned 37 percent of DWC’s stock.
26 John IV helped direct the fraudulent transfer of DWC’s assets to himself and the other
27 Defendants.
28

                                                 2
         Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 3 of 17 Page ID #:3



 1 6.      John C. Dalton, V (“John V”) resides in Yorba Linda, California and is subject to
 2 this Court’s jurisdiction. He is Defendant John IV’s son and Defendant Matthew
 3 Dalton’s brother. John V was a shareholder and director of DWC, and he served as its
 4 Vice President and Treasurer while DWC was conducting business. John V owned 31.5
 5 percent of DWC’s stock as of January 1, 2006. John V helped direct the fraudulent
 6 transfer of DWC’s assets to himself and the other Defendants.
 7 7.      Matthew J. Dalton (“Matthew”) resides in Los Angeles, California and is subject
 8 to this Court’s jurisdiction. He is Defendant John IV’s son and Defendant John V’s
 9 brother. Matthew was a shareholder and director of DWC, and he served as its
10 Secretary while DWC was conducting business. Matthew owned 31.5 percent of
11 DWC’s stock as of January 1, 2006. Matthew helped direct the fraudulent transfer of
12 DWC’s assets to himself and the other Defendants.
13                   Dalton West Coast, Inc.’s Unpaid 2006 Tax Liability
14 8.      In 2000, John IV incorporated DWC in California as “A Certified Document
15 Destruction Company.” Prior to 2006, DWC was in the document destruction business,
16 including providing document-shredding services to corporate clients throughout
17 southern California.
18 9.      DWC was organized as a “C” corporation, which meant that it was responsible
19 for filing and reporting its own federal income taxes and paying those taxes.
20 10.     By 2005, DWC had acquired assets. DWC owned tangible assets such as motor
21 vehicles (including trucks equipped for shredding), shredding and baling machines,
22 secured shredding boxes, office equipment such as computers and desks, and
23 warehouse equipment such as generators and trailers. DWC also owned intangible
24 assets such as goodwill and its customer list. Finally, DWC had outstanding accounts
25 receivables due from its customers. Collectively, DWC’s assets were worth
26 approximately $30 million. Because DWC had paid relatively little to acquire its assets,
27 most of the value was untaxed built-in gains, which meant that DWC would owe
28 income taxes if it sold its assets.

                                               3
         Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 4 of 17 Page ID #:4



 1 11.     In 2005, John IV and John V were considering selling DWC’s assets and
 2 distributing the profits of DWC’s sale to themselves and Matthew.
 3 12.     On October 21, 2005, DWC agreed to sell substantially all of its non-cash assets,
 4 as identified in paragraph 10 above, to an unrelated corporate entity known as Cintas
 5 for at least $31.3 million. Defendants all signed the Asset Purchase Agreement as
 6 shareholders of DWC. John IV also separately signed the agreement as President of
 7 DWC. Cintas did not purchase DWC’s cash on hand, employment agreements,
 8 corporate records, and six pieces of large equipment, but these assets were of relatively
 9 negligible value.
10 13.     Under the DWC-Cintas Asset Purchase Agreement referred to above, Cintas paid
11 the bulk of the purchase price on a closing date. In addition to the closing payment,
12 Cintas agreed to pay DWC, after the closing, certain additional payments (the “Future
13 Cintas Payments”).
14 14.     Under the Asset Purchase Agreement referred to above, DWC (and its
15 shareholders) agreed not to compete in the document destruction industry for five years.
16 Because document destruction was DWC’s only line of business, it ceased business
17 operations after the asset sale.
18 15.     Therefore, after the asset sale referred to above, DWC’s remaining assets were
19 substantially comprised of cash on hand that it received from Cintas plus the Future
20 Cintas Payments.
21 16.     On or about November 22, 2005, Cintas paid approximately $24,050,025.95 to
22 an escrow account, and, on or about January 4, 2006, those funds were transferred to
23 DWC.
24 17.     As a result of its asset sale, DWC incurred a large federal income tax liability for
25 tax year 2006, along with a corresponding state income tax liability. These federal and
26 state income taxes comprised substantially all of DWC’s liabilities.
27 18.     Each Defendant knew that DWC incurred a large federal income tax liability as a
28 result of the asset sale between Cintas and DWC. In early 2006, the accountant for

                                                 4
         Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 5 of 17 Page ID #:5



 1 DWC and Defendants estimated that DWC would owe federal income tax of
 2 $9,372,374, plus state income taxes, for tax year 2006, as a result of the asset sale
 3 between DWC and Cintas.
 4          Defendants Used a “Midco” Tax Shelter to Evade Payment of DWC’s
 5       2006 Income Taxes and Increase their Shares of DWC’s Distributed Assets
 6                     Defendants Agreed to Execute a Midco Tax Shelter
 7 19.     Defendants knew that, when DWC sold its assets to Cintas and ceased operating,
 8 DWC was going to be a corporate shell that had approximately $24 million in cash on
 9 hand. Rather than causing DWC to set aside enough money to pay its taxes, Defendants
10 sought to each receive a greater distribution of DWC’s assets as a result of avoiding
11 payment of DWC’s taxes.
12 20.     Defendants began negotiations with an entity known as Private Capital Resource
13 Group, Inc. (“PCRG”) around a transaction whereby, in effect, DWC would distribute
14 its assets as follows: (a) Defendants would receive an amount of DWC’s assets equal to
15 the value of their stock and (b) instead of using the rest of DWC’s assets to pay DWC’s
16 tax liabilities, Defendants and PCRG would roughly equally share the remainder of
17 DWC’s assets.
18 21.     In form, PCRG proposed to use a shell entity called CDD Holdings LLC (“CDD
19 Holdings”) to purchase DWC’s stock.
20 22.     Defendants received a letter of intent on PCRG letterhead, nominally from CDD
21 Holdings, dated the same day CDD Holdings was incorporated (February 6, 2006). The
22 letter of intent proposed that Defendants would sell their interests in DWC and that they
23 collectively would receive $18,836,500. The $18,836,500 distribution was based on a
24 projection (attached to the letter of intent) that DWC would hold total assets of
25 $24,050,026 in cash on hand and had total liabilities of $10,426,998 in accrued tax
26 liabilities.
27 23.     Based on the projection attached to the letter of intent referred to above, if
28 Defendants had caused DWC to pay its 2006 federal and state tax liabilities, DWC

                                                  5
         Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 6 of 17 Page ID #:6



 1 would have had enough cash on hand left such that Defendants would have received
 2 approximately $13.6 million. Thus, based on this projection, DWC’s stock would have
 3 been worth approximately $13.6 million.
 4 24.     But instead of paying DWC’s 2006 federal and state income taxes and
 5 collectively receiving a distribution of $13.6 million, Defendants’ plan would transfer
 6 DWC’s cash through CDD Holdings as a middle company. Defendants’ plan would
 7 enable them to obtain more than $18.9 million, which was a premium of more than
 8 $5 million over the value of DWC’s stock (based on the projections in the letter of
 9 intent). This $5 million premium reduced the amount of DWC’s money available to pay
10 its 2006 federal income tax liability.
11 25.     The transaction described above was an abusive tax shelter designed to increase
12 Defendants’ share of DWC’s assets (i.e., its cash) by shifting responsibility for causing
13 DWC to pay its taxes to the shell entity CDD Holdings. This tax shelter is known as an
14 “intermediary transaction,” a “middle company” transaction, or a “Midco” transaction.
15                           Defendants Prepared for the Tax Shelter by
16                      Distributing DWC’s Future Assets to Themselves
17 26.     Because, as explained above, the Midco tax shelter required DWC to be a shell
18 holding only a pre-determined amount of cash assets and tax liabilities, Defendants
19 needed to remove all of DWC’s other assets and liabilities from the entity.
20 27.     Accordingly, immediately prior to executing the Midco transaction described
21 above and below, Defendants transferred DWC’s non-tax liabilities to themselves or
22 their other businesses.
23 28.     Also immediately prior to executing the Midco transaction described above and
24 below, Defendants transferred DWC’s most significant asset (other than the cash to be
25 used in the Midco tax shelter) to themselves. Specifically, on March 22, 2006,
26 Defendants signed—John IV on behalf of DWC as its President and all three
27 Defendants on behalf of themselves as transferees—a document entitled “Assignment”
28 which caused DWC to transfer to Defendants collectively the right to collect the Future

                                                 6
         Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 7 of 17 Page ID #:7



 1 Cintas Payments directly from Cintas. DWC received no consideration in exchange for
 2 this transfer. Later in 2006, Defendants collectively received $8,416,212 from Cintas.
 3 Cintas paid approximately $8 million (in sum) to an investment account held jointly by
 4 Defendants and approximately $470,000 to an account solely in John IV’s name.
 5 29.     DWC also owned assets that Defendants did not formally transfer to themselves
 6 (i.e., leftover equipment of limited value and bank accounts with relatively small
 7 balances), and Defendants retained control of those assets even in the absence of any
 8 written basis for holding title to them, as is further described below.
 9                         Defendants Executed the Midco Tax Shelter
10 30.     On or about March 22, 2006, Defendants and CDD Holdings (the shell entity,
11 described in paragraphs 21 through 22 above) executed and implemented the Midco tax
12 shelter transaction. Defendants signed a document entitled “Share Purchase and Sale
13 Agreement” and caused DWC to transfer $24,227,070 to an escrow account for CDD
14 Holdings. The same escrow account transferred $18,885,584 to Defendants.
15 31.     Thus, in substance, DWC paid approximately $18.89 million to Defendants and
16 its remaining $5.34 million of cash on hand to CDD Holdings.
17 32.     In the Share Purchase and Sale Agreement, Defendants acknowledged that DWC
18 held assets of $24,227,070 and tax liabilities of $10,682,972. Therefore, DWC’s stock
19 was worth about $13.54 million. Because Defendants received $18.89 million instead of
20 the $13.54 million value of the stock, this abusive Midco tax shelter allowed
21 Defendants to fraudulently collect $5.34 million more than DWC’s actual value.
22 33.     In effect, Defendants and CDD Holdings evenly split the $10.68 million “profit”
23 they expected to generate from evading payment of DWC’s federal and state income
24 taxes for tax year 2006.
25                DWC’s 2006 Federal Income Tax Liability Went Unpaid
26 34.     For tax year 2006, DWC had a capital gain of $26,690,725 from its asset sale
27 transaction with Cintas, but it did not pay the resulting federal income tax.
28

                                                 7
         Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 8 of 17 Page ID #:8



 1                   The Midco Tax Shelter Lacked Economic Substance
 2                        Except for its Sole Purpose: Tax Avoidance
 3 35.     In November 2005, Defendants had caused DWC to sign a non-competition
 4 agreement, under the terms of its asset sale with Cintas, precluding it from operating its
 5 document destruction business. After January 6, 2006, DWC had no operations, no
 6 employees engaged in operations, no ongoing income, and no assets it could use to
 7 operate. So by the time of the Midco tax shelter, DWC had no business PCRG could
 8 have purchased and operated. Because DWC had no business operations to be
 9 purchased, the purported “stock sale” lacked economic substance.
10 36.     For both Defendants and PCRG, the use of the Midco tax shelter could not
11 possibly have resulted in a non-tax profit. Instead, the transaction was profitable to
12 them only if they were able to avoid DWC’s tax liability, which they sought to do by
13 purporting to transfer responsibility for that tax liability to an entity that would not pay
14 the tax. For this reason, the Midco tax shelter lacked a non-tax business purpose for all
15 parties involved.
16                  Defendants Had at Least Constructive Knowledge that
17          CDD Holdings and PCRG Did Not Intend to Pay DWC’s 2006 Taxes
18 37.     Defendants knew (or should have known) that DWC’s taxes would go unpaid, for
19 the reasons described below, as a result of the Midco tax shelter described above.
20 38.     Defendants were aware of the following circumstances that should have led them
21 to inquire further into whether, because of the Midco tax shelter, DWC’s 2006 federal
22 income tax liability would go unpaid:
23         a.    Defendants knew that, they were “selling” DWC’s stock for $5.34 million
24         more than it was worth. Defendants knew that the funds to pay DWC’s more-
25         than-$10 million of 2006 income tax liabilities could not be taken from DWC’s
26         remaining $5 million of cash on hand after $18.9 million was paid to Defendants.
27         b.    Defendants could not have expected the funds to pay DWC’s 2006 federal
28         income tax liability to arise out of DWC’s business after the Midco tax shelter,

                                                  8
         Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 9 of 17 Page ID #:9



 1        because DWC had none. Defendants knew that PCRG’s “offer” to buy DWC’s
 2        “stock” through CDD Holdings, as set forth in the letter of intent dated
 3        February 6, 2006, was contingent on DWC’s having cash, accrued but unreported
 4        2006 federal and state income tax liabilities, and no other assets or liabilities.
 5        Defendants knew that PCRG, acting through CDD Holdings, expressed no
 6        interest in acquiring any of DWC’s assets except $24 million in cash. Defendants
 7        knew that, as a result of the non-competition agreement with Cintas, DWC was
 8        nothing other than a shell, so it had no business through which it could create
 9        additional assets to pay its 2006 federal income tax liability.
10        c.    Defendants could not have expected the funds to pay DWC’s 2006 federal
11        income taxes to come from PCRG and CDD Holdings. Defendants knew that
12        PCRG, acting through CDD Holdings, would lose $5 million as a result of the
13        Midco tax shelter unless DWC did not pay its 2006 income taxes. Defendants
14        knew that no reasonable counterparty would buy DWC’s stock knowing it would
15        lose $5 million.
16        d.    Even the Midco tax shelter transaction documents suggested that DWC
17        would not retain sufficient assets to pay its 2006 federal income tax liability. The
18        Closing Procedures Agreement, for example, stated that all of DWC’s cash was
19        to be transferred directly to CDD Holdings, and, therefore, it would not be
20        available to DWC to pay its tax liabilities.
21        e.    John IV knew that PCRG’s “offer” was “too good to be true.”
22 39.    Defendants failed to make inquiries regarding DWC’s payment of its 2006
23 federal income taxes. For example:
24        a.    John IV did not become personally familiar with CDD Holdings or PCRG
25        and did not ask CDD Holdings or PCRG for any assurances that DWC’s 2006
26        federal income taxes would be paid.
27        b.    Defendants did not ask any third parties about PCRG’s history of paying
28        acquired companies’ taxes after Midco tax shelters.

                                                 9
       Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 10 of 17 Page ID #:10



 1        c.    In the Share Purchase and Sale Agreement, Defendants did not negotiate
 2        any representations or warranties from PCRG, acting through CDD Holdings,
 3        related to reporting or paying DWC’s 2006 federal income tax liability, even
 4        though Defendants agreed to thirteen subparagraphs of representations and
 5        warranties related to DWC’s taxes.
 6        d.    Defendants did not seek the advice of any tax attorneys regarding either
 7        PCRG’s tax evasion strategy or their own potential liability as fraudulent
 8        transferees. In fact, the attorneys who advised Defendants regarding the Midco
 9        Tax Shelter specifically alerted Defendants that fraudulent transfers were outside
10        the scope of their advice.
11        e.    Defendants agreed to allow CDD Holdings to “solely participate in, control
12        and resolve” “any examination, investigation, audit or other proceeding” related
13        to DWC’s 2006 income tax liabilities.
14        f.    Defendants did not negotiate any agreement from PCRG, acting through
15        CDD Holdings, that DWC would not be dissolved or liquidated within any period
16        of time after the Midco tax shelter or that DWC would retain any particular net
17        worth, or even remain solvent, for any length of time after the Midco tax shelter.
18        g.    Defendants did not negotiate any agreement from PCRG that CDD
19        Holdings would maintain any minimum net worth. To the contrary, CDD
20        Holdings was a newly formed shell entity created for the sole purpose of
21        engaging in the Midco tax shelter. CDD Holdings was incorporated in Delaware
22        on February 6, 2006. PCRG had itself been incorporated in Delaware in
23        November 2005.
24   The Purported Stock Sale Was a Sham, as Defendants Did Not Give Up, and CDD
25                  Holdings Did Not Take, Control of DWC’s Business
26 40.    While DWC had sold most of its assets to Cintas, of the few assets that remained,
27 CDD Holdings acquired none of them. For example:
28

                                               10
       Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 11 of 17 Page ID #:11



 1         a.    Cintas had not purchased DWC’s cash assets. In the Midco tax shelter,
 2         Defendants did not transfer control of all of DWC’s cash on hand to CDD
 3         Holdings, but only sent a payment in a pre-determined amount. Defendants
 4         retained control of DWC’s bank accounts with relatively minimal balances.
 5         Defendants maintained control over at least one bank account in DWC’s name
 6         for several years after the Midco tax shelter.
 7         b.    Cintas had not purchased certain pieces of DWC’s heavy equipment and
 8         vehicles, including three shredding machines, two baling machines, and a
 9         forklift. DWC’s few remaining physical assets remained, and at least one room-
10         sized shredding machine still remains, on the property owned by John IV where
11         DWC operated and other businesses owned (in part) by Defendants still operate.
12         c.    After the Midco tax shelter, Defendants retained responsibility for filing all
13         of DWC’s tax returns except its 2006 federal and state income tax returns.
14 41.     Because Defendants retained control of all of DWC’s other assets, the purported
15 “stock sale” affected no actual transfer of control of DWC’s business prospects.
16          As a Consequence of the Midco Tax Shelter, DWC Became Insolvent
17 42.     As a result of the March 22, 2006, transfers from DWC to Defendants described
18 above (i.e., the Midco tax shelter and DWC’s transfer of the Future Cintas Payments
19 (together, the “Transfers”), DWC was rendered insolvent.
20 43.     In substance, Defendants transferred substantially all of DWC’s assets to
21 themselves—approximately $8.4 million worth of Future Cintas Payments plus
22 approximately $18.9 million of cash on hand—and paid a $5.34 million fee to CDD
23 Holdings for its role facilitating the Midco tax shelter, leaving DWC incapable of
24 paying its 2006 federal and state income tax liabilities.
25 44.     Even in form, DWC became insolvent when, on or about April 5, 2006, it
26 transferred approximately $23,500,000 to CDD Holdings. By April 5, 2006, DWC held
27 less than $1 million of assets and owed over $10 million in tax liabilities.
28 45.     Thus, the sum of DWC’s debts was greater than the sum of its assets.

                                                 11
        Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 12 of 17 Page ID #:12



 1 46.     On April 17, 2006, DWC’s first 2006 estimated federal income tax payment was
 2 due, but DWC did not pay it. Accordingly, starting no later than April 17, 2006, DWC
 3 was generally not paying its debts as they become due, and it is therefore presumed
 4 insolvent as of that date.
 5   DWC’s Transfers to Defendants of the Future Cintas Payments and the Proceeds
 6              of the Midco Tax Shelter Were Fraudulent as to the United States
 7 47.     By October 21, 2005, Defendants anticipated that DWC would owe a large
 8 federal income tax liability as a result of its gains on its sale of assets to Cintas.
 9 48.     The United States became a creditor of DWC as a result of the taxable gains
10 DWC incurred on its sale of assets to Cintas between October 2005 and January 2006.
11 DWC’s first estimated tax payment on its capital gains tax liability was due on April 17,
12 2006.
13 49.     Defendants were direct transferees of the Cintas Future Payments owed to DWC
14 that they, as shareholders and officers of DWC, assigned to themselves.
15 50.     As part of the Midco tax shelter, Defendants caused DWC to transfer to
16 Defendants $18.9 million through CDD Holdings as a middle company. Because the
17 purported “stock sale” was a sham and it lacked any non-tax economic substance and
18 business purpose, the transfer was, in substance, from DWC to Defendants. Thus,
19 Defendants were transferees of DWC with regard to the Midco Tax Shelter transfer.
20 51.     Alternatively, the $18.9 million transferred to Defendants in the Midco Tax
21 Shelter was a fraudulent transfer because Defendants were transferees-of-a-transferee,
22 as follows:
23         a.     DWC made a fraudulent transfer to CDD Holdings: On or about April 5,
24         2006, DWC transferred approximately $23.5 million to CDD Holdings with
25         actual intent to hinder, delay, or defraud the United States. Therefore, the United
26         States, as DWC’s creditor, also became a creditor of CDD Holdings (i.e., the
27         United States became a claimant against CDD Holdings for avoidance of DWC’s
28         $23.5 million fraudulent transfer to CDD Holdings to the extent necessary to

                                                  12
       Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 13 of 17 Page ID #:13



 1         satisfy DWC’s 2006 federal income tax liability). Because DWC’s $23.5 million
 2         transfer to CDD Holdings was in an amount greater than the then-current balance
 3         of DWC’s 2006 federal income tax liability, the United States became a creditor
 4         of CDD Holdings, which was an initial fraudulent transferee, for the full amount
 5         of DWC’s 2006 federal income tax liability.
 6         b.   CDD Holdings made a fraudulent transfer to Defendants: On March 22,
 7         2006, CDD Holdings transferred $18,885,584 to Defendants with actual intent to
 8         hinder, delay, or defraud CDD Holdings’s creditors, including the United States
 9         (which was CDD Holdings’s creditor as a result of the fraudulent transfer from
10         DWC to CDD Holdings described in paragraph 51.a, immediately above).
11         Therefore, the United States became a creditor of Defendants (i.e., a claimant
12         against Defendants for avoidance of CDD Holdings’s $18.9 million fraudulent
13         transfer to Defendants to the extent necessary to satisfy the United States’ claim
14         against CDD Holdings). Because CDD Holdings’s $18.9 million transfer to
15         Defendants was in an amount greater than the United States’ claim against CDD
16         Holdings (i.e., the then-current balance of DWC’s 2006 federal income tax
17         liability), the United States became a creditor of Defendants, as transferees-of-a-
18         transferee, for the full amount of DWC’s 2006 federal income tax liability.
19 52.     DWC made the Transfers described above in paragraphs 28 and 30–31 with
20 actual intent to hinder, delay, or defraud the United States, as shown by the following:
21         a.   Defendants were all insiders of DWC.
22         b.   The Transfers to Defendants amounted to more than substantially all of
23         DWC’s net assets.
24         c.   DWC removed substantially all of its assets to Defendants and CDD
25         Holdings.
26         d.   DWC received no consideration in exchange for the Transfers to
27         Defendants.
28

                                                13
        Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 14 of 17 Page ID #:14



 1         e.     DWC was insolvent or became insolvent shortly after the Transfers to
 2         Defendants.
 3         f.     DWC’s Transfers to Defendants were made shortly after DWC incurred
 4         substantial capital gains income and shortly before it was required to report and
 5         pay the taxes on that income.
 6 53.     DWC received nothing in exchange for the Transfers to Defendants. Therefore,
 7 the Transfers were not in exchange for reasonable value.
 8 54.     At the time of the Transfers, DWC had already incurred a capital gains tax
 9 liability, which, as shareholders and officers of DWC, Defendants knew could not be
10 paid if DWC was rendered insolvent through the Transfers described above. The
11 Transfers and the Midco Tax Shelter left DWC with no assets of any substantial value
12 and more than $10 million of 2006 federal and state income taxes. DWC’s assets were
13 unreasonably small in relation to the Transfers and its 2006 federal and state income tax
14 liabilities.
15                        The United States Filed Suit Against DWC
16                        Within Ten Years of the Assessment of Tax
17 55.     On January 27, 2011, a delegate of the Secretary of the Treasury made federal
18 income tax, penalty, and interest assessments against DWC regarding its 2006 tax
19 liability, including a federal income tax assessment in the amount of $9,413,246.
20 56.     As of August 17, 2020, the total unpaid balance of DWC’s 2006 federal income
21 tax liability was $26,064,832.96.
22 57.     On October 19, 2020, the United States filed a complaint against DWC seeking
23 to reduce to judgment DWC’s unpaid 2006 assessed federal income tax liability. See
24 United States v. Dalton West Coast, Inc., No. 8:20-cv-2001 (C.D. Cal.).
25 58.     By virtue of the filing of the United States’ suit against DWC, referred to above,
26 the time for the United States to take action to collect DWC’s 2006 federal income tax
27 liabilities under 26 U.S.C. § 6502(a) from any source was tolled.
28

                                                14
       Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 15 of 17 Page ID #:15



 1                                           Count I
 2                             Claim against John C. Dalton IV
 3 59.     The United States incorporates by reference the allegations made in paragraphs 1
 4 through 58.
 5 60.     Because the Transfers described in paragraphs 28 and 30–31 were fraudulent as
 6 to the United States, the United States is entitled, under California law, to avoid the
 7 Transfers as to John IV to the extent necessary to satisfy DWC’s 2006 federal income
 8 tax liability.
 9 61.     Portions of the Transfers from DWC totaling $26,830,584 were sent to an
10 investment account held jointly by each of Defendants, and portions of the Transfers
11 from DWC totaling $471,212 were sent to an investment account held solely by
12 John IV.
13 62.     John IV admitted that he personally received $11,830,584 from the Midco Tax
14 Shelter and $6,020,000 from DWC’s transfer of the Future Cintas Payments.
15 63.     By reason of the foregoing, the Transfers to John IV referred to above were
16 fraudulent transfers as to the United States and John IV is personally liable to the
17 United States for the funds he received as a fraudulent transferee.
18         WHEREFORE, the United States respectfully requests that the Court enter a
19 money judgment in its favor on Count I of the Complaint against John C. Dalton, IV in
20 the amount of the funds he received as a fraudulent transferee, plus pre-judgment
21 interest from the time of the transfers until the date of judgment and post-judgment
22 interest accruing thereafter; and grant the United States its costs and such other and
23 further relief as the Court deems just and proper.
24
25                                           Count II
26                              Claim against John C. Dalton V
27 64.     The United States incorporates by reference the allegations made in paragraphs 1
28 through 58.

                                                15
        Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 16 of 17 Page ID #:16



 1 65.     Because the Transfers described in paragraphs 28 and 30–31 were fraudulent as
 2 to the United States, the United States is entitled, under California law, to avoid the
 3 Transfers as to John V to the extent necessary to satisfy DWC’s 2006 federal income
 4 tax liability.
 5 66.     Portions of the Transfers from DWC totaling $26,830,584 were sent to an
 6 investment account held jointly by each of Defendants.
 7 67.     John V’s agent told the California Franchise Tax Board that John V personally
 8 received $5,948,959 from the Midco Tax Shelter and $2,740,882 from DWC’s transfer
 9 of the Future Cintas Payments.
10 68.     By reason of the foregoing, the Transfers to John V referred to above were
11 fraudulent transfers as to the United States and John V is personally liable to the United
12 States for the funds he received as a fraudulent transferee.
13         WHEREFORE, the United States respectfully requests that the Court enter a
14 money judgment in its favor on Count II of the Complaint against John C. Dalton, V in
15 the amount of the funds he received as a fraudulent transferee, plus pre-judgment
16 interest from the time of the transfers until the date of judgment and post-judgment
17 interest accruing thereafter; and grant the United States its costs and such other and
18 further relief as the Court deems just and proper.
19
20                                          Count III
21                             Claim against Matthew J. Dalton
22 69.     The United States incorporates by reference the allegations made in paragraphs 1
23 through 58.
24 70.     Because the Transfers described in paragraphs 28 and 30–31 were fraudulent as
25 to the United States, the United States is entitled, under California law, to avoid the
26 Transfers as to Matthew to the extent necessary to satisfy DWC’s 2006 federal income
27 tax liability.
28

                                                16
       Case 8:21-cv-00140 Document 1 Filed 01/22/21 Page 17 of 17 Page ID #:17



 1 71.     Portions of the Transfers from DWC totaling $26,830,584 were sent to an
 2 investment account held jointly by each of Defendants.
 3 72.     Matthew’s agent told the California Franchise Tax Board that John V personally
 4 received $5,948,959 from the Midco Tax Shelter and $2,740,882 from DWC’s transfer
 5 of the Future Cintas Payments.
 6 73.     By reason of the foregoing, the Transfers to Matthew referred to above were
 7 fraudulent transfers as to the United States and Matthew is personally liable to the
 8 United States for the funds he received as a fraudulent transferee.
 9         WHEREFORE, the United States respectfully requests that the Court enter a
10 money judgment in its favor on Count III of the Complaint against Matthew J. Dalton in
11 the amount of the funds he received as a fraudulent transferee, plus pre-judgment
12 interest from the time of the transfers until the date of judgment and post-judgment
13 interest accruing thereafter; and grant the United States its costs and such other and
14 further relief as the Court deems just and proper.
15
16         Dated: January 22, 2021
17                                         DAVID A. HUBBERT
                                           Deputy Assistant Attorney General,
18                                         Tax Division
                                           TRACY WILKINSON
19                                         Acting United States Attorney
                                           THOMAS D. COKER
20                                         Assistant United States Attorney
                                           Chief, Tax Division
21
22
23                                          /s/ Gregory L. Mokodean
                                           GREGORY L. MOKODEAN
24                                         HARRIS J. PHILLIPS
                                           Trial Attorneys, Tax Division
25                                         U.S. Department of Justice
                                           Attorneys for the United States of America
26
27
28

                                                17
